DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are currently pending and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggstrom et al (US 2015/0065965).
Regarding Claim 1, Haggstrom discloses a wound dressing apparatus (100, Fig. 2) comprising:
a wound contact layer (base layer 102, Fig. 2) comprising a proximal wound-facing face and a distal face (Fig. 2; the proximal face faces down and the distal face 
a spacer layer (packing layer 104, Fig. 2) comprising a proximal wound-facing face and a distal face (Fig. 2), the spacer layer (104, Fig. 2) positioned over the distal face of the wound contact layer (102, Fig. 2);
an absorbent layer (106, Fig. 2) positioned on the distal face of the spacer layer (104, Fig. 2);
an electronics unit (micropump system 108, Figs. 2-3) comprising a negative pressure source (micropump 120, Fig. 3) and electronic components (battery source 122, pressure sensor 124, Fig. 3);
wherein the absorbent layer (106, Fig. 2) comprises a recess (112, Fig. 2) configured to receive the electronics unit (108, Fig. 2; ¶ [0027]) and the absorbent layer (106, Fig. 2) is configured to be in fluid communication with the electronics unit (108, Fig. 2; ¶ [0027, 0034]); and
a cover layer (top layer 110, Fig. 2) configured to cover and form a seal (¶ [0030-0032]) over the wound contact layer (102, Fig. 2), the spacer layer (104, Fig. 2), the absorbent layer (106, Fig. 2), and the electronics unit (108, Fig. 2).
Regarding Claim 2, Haggstrom discloses the electronic components (122, 124, Fig. 3) comprise a power source (battery source 122, Fig. 3) and a sensor (pressure sensor 124, Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haggstrom et al (US 2015/0065965) in view of Hartwell (US 2011/0028918).
Regarding Claims 3 and 6, Haggstrom discloses the invention as claimed as set forth above for Claim 1.

Hartwell teaches a wound dressing, thus being in the same field of endeavor, with a pump mounted directly onto the dressing. The dressing apparatus comprises a negative pressure source inlet projection mechanism (filter layer 130, Fig. 1; ¶ [0042, 0045, 0051]) comprising a hydrophobic material (¶ [0042-0043]; the filter layer can be a hydrophobic membrane) configured to prevent fluid from entering (¶ [0045]) the negative pressure source (pump 170, Fig. 1) and a negative pressure source outlet or exhaust (fluid exit, ¶ [0054]). The filter layer allows gas to be exhausted upwards through the dressing to the pump, but prevents liquids, particulates, and pathogens from exiting the dressing or coming into contact with the pump (¶ [0045]), and the exhaust allows gasses to exit the dressing to prevent patient discomfort (¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Haggstrom to have a negative pressure source inlet projection mechanism comprising a hydrophobic material configured to prevent fluid from entering the negative pressure source and to also have a negative pressure source outlet or exhaust. These features prevent liquids, particulates, and pathogens from exiting the dressing or coming into contact with the pump (as motivated by Hartwell ¶ [0045]) and allows gasses to exist the dressing to prevent patient discomfort (as motivated by Hartwell ¶ [0054]).
Claim 5, Haggstrom discloses the invention as claimed as set forth above in Claim 3. 
Haggstrom is silent whether the cover layer comprises an aperture over the outlet or exhaust. However, Haggstrom does teach an access door (118, Fig. 2) in the cover layer (top layer 110, Fig. 2) that allows a clinician to be able to change the micropump (108, Fig. 2; ¶ [0033]).
Hartwell teaches a wound dressing with a pump with a negative pressure source outlet or exhaust (fluid exit, ¶ [0054]) to allow gasses to exit the dressing to prevent patient discomfort (¶ [0054]).
Therefore, it would have been obvious to modify the cover layer of Haggstrom/Hartwell to have an aperture over the outlet or exhaust of the micropump. The access door or aperture will allow gasses to exit the cover layer when the access door is opened to prevent patient discomfort (as motivated by Hartwell ¶ [0054]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haggstrom et al (US 2015/0065965) in view of Hartwell (US 2011/0028918) further in view of Locke et al (US 2013/0317406).
Regarding Claim 4, Haggstrom/Hartwell discloses the invention as claimed as set forth above for Claim 3. 
Haggstrom/Hartwell is silent whether the negative pressure source outlet or exhaust comprises an antibacterial membrane and/or a non-return valve. 
Locke teaches a wound dressing, thus being in the same field of endeavor, with a micropump that exhausts through a non-return valve (one-way exhaust valve ¶ 
Therefore, it would have been obvious to modify the pump of Haggstrom/Hartwell to exhaust through a non-return valve to prevent fluid from entering the pump through the exhaust valve and ensuring fluid can only exit the pump through the exhaust valve (as motivated by Locke ¶ [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coulthard (US 2015/0057625) teaches a wound dressing with integrated electronics
Robinson et al (US 2012/0016323) teaches a wound dressing with integrated negative pressure pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781